         Case 2:19-cr-00026-ABJ Document 65 Filed 11/21/19 Page 1 of 31




                                                                                                   COURT
                      IN THE UNITED STATES DISTRICT COURT                           OlSTRiC r OF WYOHRvIq
                           FOR THE DISTRICT OF WYOMING                             2019 NOV 21 AH 8:25
                                                                                 IV;
                                                                                                     'L£RK
 UNITED STATES OF AMERICA,                             No.      19-CR-026-ABJ


                       Plaintiff,                      Cts 1-8:       18 U.S.C.§ 1343
                                                                      (Wire Fraud)
         V.

                                                       Cts 9-10:      18 U.S.C.§ 1348(1)
 ROBERT WILLIAM MITCHELL,                                             (Securities Fraud)
     a/k/a Bob Mitchell,
                                                       Cts 11-12:     18 U.S.C.§ 1341
     (Counts 1-15)
                                                                      (Mail Fraud)

 JUSTIN WALLACE HERMAN,                                Ct 13:         18 U.S.C.§ 371
        (Counts 13-19)                                                (Conspiracy to Commit
                                                                      Securities Fraud)
 CHARLES WINIFRED WINTERS
         JR., a/k/a Chuck Winters,                     Ct 14:         15 U.S.C. §§ 78j(b) and
        (Counts 13-17)                                                78ffand 18 U.S.C.§2
                                                                      (Securities Fraud and
 and                                                                  Aiding and Abetting)

 IAN HORN,                                             Ct 15:         18 U.S.C.§ 1349
        (Counts 13-15)                                                (Conspiracy to Commit
                                                                      Wire Fraud)
                       Defendants.
                                                       Cts 16-19:     18 U.S.C.§ 1028A(a)(l)
                                                                      (Aggravated Identity
                                                                      Theft)

                                                             **FORFEITURE NOTICE**


                         SECOND SUPERSEDING INDICTMENT


THE GRAND JURY CHARGES THAT:

       1.     The United States Securities and Exchange Commission(SEC)is an agency ofthe

United States government that enforces federal securities laws. The SEC has the power to suspend
         Case 2:19-cr-00026-ABJ Document 65 Filed 11/21/19 Page 2 of 31




the public sale of regulated securities, and to prohibit individuals from participating in offerings

ofregulated securities.

        2.      On March 30, 1999, the SEC barred Defendant ROBERT WILLIAM

MITCHELL,a/k/a Bob Mitchell, from participation in penny-stock offerings. This order was in

effect at all times relevant to this indictment.


       3.      On January 25,2013,Defendant MITCHELL organized Bravo Two Zero Partners

LLC as a Colorado limited-liability company. That same day, MITCHELL opened an account at

JPMorgan Chase Bank (which account number ended in 2110) in the name of Bravo Two Zero

Partners LLC. MITCHELL controlled this account as the only authorized signer.

       4.      On February 5, 2014, Defendant MITCHELL opened an account at Wells Fargo

Bank (which account number ended in 5707) in the name of Bravo Two Zero Partners LLC.

MITCHELL controlled this account as the only authorized signer.

       5.      Beginning May 27, 2008, and continuing through at least April 13, 2015,

EcoEmissions Solutions Inc. (EcoEmissions) was an issuer of securities required to file reports

under section 15(d) ofthe Securities Exchange Act of 1934(15 U.S.C. § 78o(d)).

       6.      On March 23, 2015, EcoEmissions filed with the Delaware Secretary of State

amendments changing its name to NuTech Energy Resources Inc. The company continued,

however,to use the name EcoEmissions on stock certificates.

       7.      On June 26, 2015, NuTech Energy Resources Inc. (NuTech) changed its trading

symbol from ECMZ to NERG.

       8.      The SEC suspended trading of NuTech stock on May 20, 2016.
         Case 2:19-cr-00026-ABJ Document 65 Filed 11/21/19 Page 3 of 31




        9.     Beginning no later than 1983 and continuing through at least April 8, 2016, Elite

Data Services Inc. a/k/a DEAC was an issuer with a class of securities registered under section 12

ofthe Securities Exchange Act of 1934(15 U.S.C. § 78/).

                              TheScheme to Defra ud Investors


        10.    Beginning on a date unknown to the grand jury but no later than May 18,2012,and

continuing through at least January 17, 2017, Defendant ROBERT WILLIAM MITCHELL,

a/k/a Bob Mitchell, with intent to defraud, knowingly devised and intended to devise a scheme

and artifice to defraud ("the scheme"),and MITCHELL willfully participated in the scheme with

knowledge of its fraudulent intent.

        11.    Investors and potential investors believed a natural gas production venture could be

profitable by using a downhole tool to reduce production costs, and by taking control of existing

but unused wells. As part ofthe scheme. Defendant MITCHELL encouraged and took advantage

of this belief by (among other things) claiming that he had a legal right to a number of existing

wells free and clear of any debt.

        12.    It was further part of the scheme that Defendant MITCHELL told potential

investors, and caused other individuals to tell potential investors, that MITCHELL could make a

natural gas production venture successful by using investors' money to acquire and "clean up" a

shell company, and then use the cleaned-up shell to enrich investors by giving them shares of a

public company, which shares the investors could then sell. In fact, MITCHELL did not intend

to make the natural gas production venture successful, and did not intend to give, and did not give,

investors shares that the investors could sell or otherwise use to enrich themselves.
         Case 2:19-cr-00026-ABJ Document 65 Filed 11/21/19 Page 4 of 31




        13.    It was further part of the scheme that Defendant MITCHELL told potential

investors, and caused other individuals to tell potential investors, that investors' money would be

used to pay business expenses. In fact, MITCHELL intended to use, and used, a majority of

investors' money to pay his personal expenses.

        14.    It was further part of the scheme that Defendant MITCHELL caused a stock

transfer company to issue restricted shares of EcoEmissions common stock to investors in

Wyoming and elsewhere. MITCHELL did this at least in part to give investors the false

impression that the natural gas production venture was moving forward and they would see a return

on their investments.

       15.     It was further part of the scheme that Defendant MITCHELL used false

information to convince a stock transfer company to issue free-trading shares of NuTech stock to

MITCHELL,individuals related to MITCHELL, and entities controlled by MITCHELL and

related individuals.


       16.     It was further part of the scheme that Defendant MITCHELL, and related

individuals and entities, sold NuTech shares to the public. MITCHELL concealed these sales

from investors in Wyoming,and did not share the money he earned from these sales with investors

in Wyoming.

       17.     It was further part of the scheme that Defendant MITCHELL withheld from

investors in Wyoming original stock certificates for free-trading shares of NuTech.

       18.     It was further part of the scheme that Defendant MITCHELL concealed his

involvement with, and control over, NuTech by employing a nominee chief executive officer to

sign documents and to make statements to investors and to the public.
          Case 2:19-cr-00026-ABJ Document 65 Filed 11/21/19 Page 5 of 31




         19.     It was further part of the scheme that Defendant MITCHELL concealed from

investors that he was barred by the SEC from participation in penny-stock offerings.

         20.     It was further part ofthe scheme that Defendant MITCHELL solicited investments

in Elite Data Services Inc. a/k/a DEAC by claiming that DEAC was a way for investors to recoup

losses from their Nutech investments, and by promising returns within weeks. In fact,

MITCHELL used the investors' money to pay his personal expenses.

                                    COUNTS ONE - EIGHT
                                  Wire Fraud -18 U.S.C.§ 1343

         21.     On or about the dates listed below,in the District of Wyoming and elsewhere, with

intent to defraud, and for the purpose of executing the scheme described in paragraphs 1 - 20

(which are incorporated herein), and to obtain property by materially false and fraudulent

pretenses, representations, and promises, Defendant ROBERT WILLIAM MITCHELL,a/k/a

Bob Mitchell, did knowingly cause signs, signals, and sounds to be transmitted in interstate

commerce by means of wire communication; specifically, the below-listed transfers of money

from Wyoming to a bank account held in the name of Bravo Two Zero Partners LLC in Colorado.

 COUNT              DATE                           WIRE COMMUNICATION
   One         February 7,2014  Wire transfer of $14,000 by D.F.B. through First Interstate
                                Bank to a JPMorgan Chase Bank account ending in 2110
   Two         March 6,2014     Wire transfer of $10,000 from H.S. through First State Bank
                                of Newcastle to a Wells Fargo Bank account ending in 5707
  Three        April 30,2014    Wire transfer of $50,000 from M.M. through First National
                                Bank to a Wells Fargo Bank account ending in 5707
   Four        December 22,2014 Wire transfer of $20,000 from N.M. through First National
                                Bank to a Wells Fargo Bank account ending in 5707
   Five        March 30,2015    Wire transfer of $30,000 from J.G. through First National
                                Bank to a Wells Fargo Bank account ending in 5707
   Six         June 5,2015      Wire transfer of $10,000 from K.M. and N.M. through First
                                National Bank to a Wells Fargo Bank account ending in 5707
           Case 2:19-cr-00026-ABJ Document 65 Filed 11/21/19 Page 6 of 31




  Seven      November 9, 2015     Wire transfer of $10,000 from J.R. through First Interstate
                                  Bank to a Wells Fargo Bank account ending in 5707
   Eight     April 8,2016         Wire transfer of $50,000 from K.M. through First Northern
                                  Bank of Wyoming to a Wells Fargo Bank account ending in
                                  5707


       In violation of 18 U.S.C. § 1343.

                                   COUNTS NINE & TEN
                             Securities Fraud -18 U.S.C.§ 1348(1)

       22.     On or about the dates listed below,in the District of Wyoming and elsewhere, with

intent to defraud, and for the purpose of executing the scheme described in paragraphs 1-20

(which are incorporated herein). Defendant ROBERT WILLIAM MITCHELL, a/k/a Bob

Mitchell, did knowingly and intentionally execute a scheme and artifice to defraud a person in

connection with the securities described below.


 COUNT           DATE                             EXECUTION OF SCHEME
   Nine      March 30,2015     Defendant MITCHELL caused J.G. to pay $30,000 for shares of
                               EcoEmissions Solutions Inc. a/k/a NuTech Energy Resources
                               Inc., which company was at the time an issuer required to file
                               reports under section 15(d) of the Securities Exchange Act of
                               1934(15 U.S.C. § 780(d))
   Ten       April 8, 2016     Defendant MITCHELL caused K.M. to pay $50,000 for shares
                               of Elite Data Services Inc. a/k/a DEAC, which company was at
                               the time an issuer with a class of securities registered under
                               section 12 of the Securities Exchange Act of 1934 (15 U.S.C.
                               §78/)

       In violation of 18 U.S.C. § 1348(1).

                              COUNTS ELEVEN & TWELVE
                                Mail Fraud -18 U.S.C.§ 1341

       23.     On or about the dates listed below,in the District of Wyoming and elsewhere, with

intent to defraud, and for the purpose of executing the scheme described in paragraphs 1-20
         Case 2:19-cr-00026-ABJ Document 65 Filed 11/21/19 Page 7 of 31




(which are incorporated herein), and to obtain property by materially false and fraudulent

pretenses, representations, and promises. Defendant ROBERT WILLIAM MITCHELL,a/k/a

Bob Mitchell, did knowingly cause to be delivered by U.S. Mail, according to the direction

thereon, the matters described below, each of which contained one or more EcoEmissions

Solutions Inc. stock certificates.


  COUNT           DATE                     DELIVERY METHOD AND MATTER
   Eleven     May 1,2015        U.S. Postal Service Priority Mail packet bearing tracking number
                                9405-5036-9930-0048-6269-57, and addressed to a post office
                                box in Casper, Wyoming
  Twelve      May 26,2015       Envelope bearing postage paid in Gillette, Wyoming, and
                                addressed to a street address in Thayer, Kansas

       Inviolationof 18 U.S.C. § 1341.

                               ThePump-and-Dump Conspjracy


       24.     Generally, a"pump-and-dump"is a form ofsecurities fraud where the conspirators

manipulate demand for a stock and the stock's price, and then sell their shares of that stock to the

public at an artificially high price. The first step in a "pump-and-dump" is for the conspirators to

gain control over a publicly-traded company and that company's free-trading shares. This allows

the conspirators to control the market for that company's stock. After acquiring control of a

company and its free-trading shares, the conspirators will "pump" the stock's price by (among

other things) disseminating false and misleading information that makes the company appear to be

more valuable than it is. After fraudulently "pumping up" the price of a stock, the conspirators

"dump"their shares by selling them to imwitting investors.

                                      COUNT THIRTEEN
                  Conspiracy to Commit Securities Fraud -18 U.S.C.§ 371

       25.     Paragraphs 1-8 and 24 are re-alleged for purposes of charging Count 13.

                                                7
         Case 2:19-cr-00026-ABJ Document 65 Filed 11/21/19 Page 8 of 31




        26.    Beginning on a date unknown to the grand jury but no later than on or about

November 25, 2014, and continuing through a date unknown to the grand jury but at least on or

about May 19, 2016, in the District of Wyoming and elsewhere. Defendants ROBERT

WILLIAM MITCHELL, a/k/a Bob Mitchell, JUSTIN WALLACE HERMAN,CHARLES

WINIFRED WINTERS JR., a/k/a Chuck Winters, and IAN HORN did knowingly,

unlawfully, and willfully combine, conspire, confederate, and agree with one another, and with

other persons known and unknown to the grand jury, to commit an offense against the United

States; that is, securities fraud in violation of 15 U.S.C. §§ 78j(b) and 78ff, and 17 C.F.R.

§240.10b-5.

                                   Purpose ofthe Conspiracy

       27.     The purpose of the conspiracy was to unjustly enrich the Defendants and their co-

conspirators by artificially inflating the market price of, and demand for, the common stock of

NuTech Energy Resources Inc.(NuTech).

                               Manner and Means ofthe Conspiracy

       28.     It was part ofthe conspiracy that the Defendants agreed with one another and with

persons known and unknown to the grand jury to "pump-and-dump" NuTech common stock; that

is, the conspirators agreed:

               a. to acquire control ofNuTech and its free-trading shares;

               b. to artificially inflate the market price of, and demand for, NuTech common
                  stock by causing false and misleading information about NuTech to be released
                  to the public, and by manipulative trading ofNuTech shares; and

               c. to sell NuTech stock to unwitting investors at the artificially inflated price.
         Case 2:19-cr-00026-ABJ Document 65 Filed 11/21/19 Page 9 of 31




        29.    It was further part of the conspiracy that the Defendants took control of

EcoEmissions Solutions Inc.(EcoEmissions)through an agreement that included the purchase of

convertible notes. The convertible notes allowed the holder to convert the debt represented by the

notes into shares of EcoEmissions stock. At the time, EcoEmissions was a publicly-traded

company using trading symbol ECMZ.

        30.    It was further part ofthe conspiracy that Defendants MITCHELL and HERMAN

changed the name of EcoEmissions to NuTech Energy Resources Inc., and changed the trading

symbol to NERG.

       31.     It was further part of the conspiracy that Defendant HERMAN paid Defendant

HORN, who was a Florida-licensed attomey, to create and sign false and misleading attorney-

opinion letters related to NuTech.

       32.     It was further part of the conspiracy that the Defendants used false information

(including the false and misleading attorney-opinion letters and altered documents)to convince a

stock transfer company to issue free-trading shares of NuTech stock to the conspirators,

individuals related to the conspirators, and entities controlled by the conspirators.

       33.     It was further part of the conspiracy that Defendants MITCHELL, HERMAN,

and WINTERS used nominees to hold NuTech shares in order to disguise the Defendants'

ownership and control offree-trading NuTech shares.

       34.     It was further part ofthe conspiracy that Defendants MITCHELL and HERMAN

used a nominee chief executive officer, whose name was used to sign documents and to make

statements to investors and to the public, in order to conceal the Defendants' involvement with,

and control over, NuTech.
        Case 2:19-cr-00026-ABJ Document 65 Filed 11/21/19 Page 10 of 31




        35.    It was further part of the conspiracy that Defendants MITCHELL, HERMAN,

and WINTERS caused false and misleading information about NuTech to be distributed,

including through a website and by means ofpress releases. Following the distribution offalse and

misleading information,and their manipulative trading,the Defendants and co-conspirators known

and unknown to the grand jury sold NuTech shares to unwitting investors.

        36.    It was further part ofthe conspiracy that the Defendants used, and caused others to

use, interstate wire transmissions in furtherance ofthe conspiracy.

                    Overt Acts Committed in Furtherance ofthe Conspiracy

        37.    On    November     25,   2014,    MITCHELL         created   the   email   address

kevin@nutechenr.com.

        38.    No later than November 25, 2014, MITCHELL created and posted online the

website www.nutechenr.com to publish false and misleading information about NuTech. This

website was available nationwide, including in the District of Wyoming, through at least May

2016.


        39.    On December 22, 2014, MITCHELL convinced N.M. to wire $20,000 from

Gillette, Wyoming, to MITCHELL in Colorado. That same day, MITCHELL caused M.P. to

wire $100,000 to MITCHELL.

        40.    On December 23, 2014, MITCHELL wired $10,000 to HERMAN and $80,000

to HORN. This money came from the $20,000 N.M. wired to MITCHELL and the $100,000

M.P. wired to MITCHELL the day before.

        41.   Between January 8 and January 15, 2015, HERMAN instructed HORN to wire

money to T.C. and to other persons involved in the Defendants' purchase of EcoEmissions


                                                10
        Case 2:19-cr-00026-ABJ Document 65 Filed 11/21/19 Page 11 of 31




convertible notes. This money came from the $80,000 MITCHELL wired to HORN on December

23,2014.

       42.      On January 21, 2015, MITCHELL and HERMAN directed T.C. to amend

EcoEmissions' articles of incorporation to change the name of the company to NuTech Energy

Resources Inc., and to authorize the issuance of up to 60 billion shares of common stock. The

amendment was filed with the Delaware Secretary ofState on March 23,2015.

       43.      On March 24,2015,WINTERS created a login account with OTC Markets Group.

This account allowed WINTERS to post information related to NuTech online at

www.otcmarkets.com.


       44.      On or before May 19,2015,HERMAN and HORN created an attorney letter with

respect to current information for NuTech as ifthe letter had been written by HORN and contained

his legal opinions. In fact, the letter was written in significant part by HERMAN and contained

false and misleading information. HORN did not review the information in the letter before

signing and issuing it on his letterhead.

       45.      On May 19,2015,WINTERS used his email account to login and post the attorney

letter with respect to current information described in paragraph 44 online at

www.otcmarkets.com, where the letter could be accessed in the District of Wyoming.

       46.      On July 10, 2015, HERMAN emailed documents to Pacific Stock Transfer

Company to support the issuance offree-trading shares ofNuTech. These documents included:

             a. a resolution ofNuTech's board of directors, which bears the apparent signature of
                K.T. as NuTech's chief executive ofiBcer, that claims the company's board of
                directors had met and authorized the issuance of fi:ee-trading shares of NuTech
                common stock based on the "legal conversion from debt to equity as presented to
                the Transfer Agent,Pacific Stock Transfer"; and


                                                11
        Case 2:19-cr-00026-ABJ Document 65 Filed 11/21/19 Page 12 of 31




             b. an instruction letter directing issuance of more than 12 billion free-trading shares
                to a number ofindividuals and entities, including individuals and entities related to
                MITCHELL,HERMAN,and WINTERS.

       47.      On July 27, 2015, HERMAN sent an email to WINTERS with the subject line

"how do we add date" and an attachment entitled "ECMZ debt assignment signed.pdf." The

attachment was a debt-assignment agreement signed by T.C., G.P., and D.R. in December 2014

and January 2015. Later that same day,WINTERS sent an email to HERMAN with an attachment

entitled "Debt assignment.pdf." This attachment was substantially identical to the debt-assignment

agreement HERMAN had sent to WINTERS except the handwritten dates had been altered to

make it appear that T.C., G.P., and D.R. had signed the agreement one year earlier in December

2013 and January 2014.

       48.      On July 27, 2015, HERMAN emailed documents to Pacific Stock Transfer

Company to support the issuance offree-trading shares of NuTech. These documents included:

             a. a backdated debt-assignment agreement, which WINTERS had emailed to
                HERMAN earlier that day (see paragraph 47), that made it appear MITCHELL
                and HERMAN had acquired convertible debts one year before they actually
                acquired the debts; and

             b. a notice of conversion signed by HERMAN and bearing the apparent signature of
                K.T. as NuTech's chief executive officer.


       49.      On August 18, 2015, MITCHELL emailed an application to Kingdom Trust

Company to open an account for Bravo 20 Partners to hold shares of NuTech.

       50.      On August 18, 2015, WINTERS emailed an application to Kingdom Trust

Company to open an account for Intrepid Capital Holdings Corp to hold shares ofNuTech.Intrepid

Capital Holdings Corp is a Florida corporation controlled by WINTERS and HERMAN.

       51.      On August 19, 2015,HERMAN sent an email to WINTERS with the subject line


                                                 12
        Case 2:19-cr-00026-ABJ Document 65 Filed 11/21/19 Page 13 of 31




"fix" and an attachment entitled "Consideration NERG.pdf."The attachment was an outgoing wire

transfer request showing the $80,000 wire sent by MITCHELL from Bravo 20 Partners' bank

account to HORN on December 23,2014,for the"ECMZ Debt Conversion" as further described

in paragraph 40. Later that same day, WINTERS sent an email to HERMAN with an attachment

entitled "wire.pdf." This attachment was substantially identical to the outgoing wire transfer

request HERMAN had sent to WINTERS except the amoimt wired had been altered to read

$280,000 instead of$80,000.

       52.      On August 19,2015, HERMAN sent an email to Pacific Stock Transfer Company

regarding the issuance of free-trading shares of NuTech in which he states, "All the free trading

shares are being issued on percentage basis ofownership from the cumulative dollar consideration

which was pretty good number of $280,000." [5/c.] The email also contained the following

documents:


             a. the backdated debt-assignment agreement, which WINTERS had emailed to
                HERMAN on July 27,2015 (see paragraph 47),that made it appear MITCHELL
                and HERMAN had acquired convertible debts one year before they actually
                acquired the debts;

             b. the altered outgoing wire transfer request, which WINTERS had created and
                emailed to HERMAN earlier that day (see paragraph 51), falsely showing that
                MITCHELL had wired $280,000 from Bravo 20 Partners' bank account to HORN
                on December 23, 2014, for the "ECMZ Debt Conversion," when in fact
                MITCHELL had wired only $80,000 to HORN that day;

             c. a notice of conversion signed by HERMAN and bearing the apparent signature of
                K.T. as NuTech's chief executive officer; and

             d. a spreadsheet listing who should receive free-trading shares of NuTech, including
                individuals and entities related to MITCHELL,HERMAN,and WINTERS.

       53.      On August 22,2015, HERMAN sent an email to Pacific Stock Transfer Company

regarding the issuance of free-trading shares of NuTech in which he states, "In case you were

                                                13
        Case 2:19-cr-00026-ABJ Document 65 Filed 11/21/19 Page 14 of 31




confused, all the parties getting the stock via debt conversion are shareholders ofBravo 20 and its

a distribution to its ownership. That's how the 280 was used to buy that particular debt."

       54.      On September 2, 2015, HERMAN sent an email containing documents to Pacific

Stock Transfer Company to support the issuance of free-trading shares of NuTech. These

documents included:

             a. a purchase and assignment ofinterest in wells and leases dated December 23,2014,
                that claims to transfer 5 billion shares of EcoEmissions stock to Bravo 20 Partners
                in exchange for $280,000 and an assignment of wells, which document bears the
                apparent signatures of MITCHELL and L.L.;

             b. the altered outgoing wire transfer request, which WINTERS had created and
                emailed to HERMAN on August 19,2015 (see paragraph 51), and an altered bank
                statement falsely showing that MITCHELL had wired $280,000 from Bravo 20
                Partners' bank account to HORN on December 23, 2014, for the "ECMZ Debt
                Conversion," when in fact MITCHELL wired only $80,000 to HORN on that day;

             c. a notice of conversion signed by HERMAN and,bearing the apparent signature of
                K.T. as NuTech's chief executive officer; and

             d. an email showing that NuTech's trading symbol had changed to NERG on Jime 26,
                2015.


       55.      On September 8, 2015, HERMAN sent an email to WINTERS with the subject

line "ian horn." The body of the email read: "Could you send me a blank word doc with Jan's

letterhead." That same day, WINTERS sent an email to HERMAN with an attachment entitled

"Horn and assoc letterhead.docx." This attachment included HORN'S letterhead and a digital copy

ofHORN'S signature.

       56.      On September 16, 2015, WINTERS sent another email to HERMAN with the

attachment entitled "Horn and assoc letterhead.docx" as further described in paragraph 55.

       57.      On or before September 16, 2015, HERMAN and HORN created two attorney-

opinion letters related to the issuance of free-trading shares of NuTech as if the letters had been

                                                14
        Case 2:19-cr-00026-ABJ Document 65 Filed 11/21/19 Page 15 of 31




written by HORN and contained his legal opinions. In fact, each letter was written in significant

part by HERMAN and contained false and misleading information. HORN did not review the

information in each letter before signing and issuing each letter on his letterhead.

        58.      On September 18, 2015, BDERMAN sent two email messages containing

documents to Pacific Stock Transfer Company to support the issuance of free-trading shares of

NuTech. These documents included:


              a. statements of non-affiliation that falsely state MITCHELL, HERMAN, and
                 WINTERS are not affiliates of, and did not control, NuTech;

              b. a purchase and assignment ofinterest in wells and leases dated December 23,2014,
                 that claims to transfer 5 billion shares ofEcoEmissions' stock to Bravo 20 Partners
                 in exchange for $280,000 and an assignment of wells;

              c. the two attorney-opinion letters described in paragraph 57;

              d. a resolution of NuTech's board of directors, which bears the apparent signature of
                 K.T. as NuTech's chief executive officer, that claims the company's board of
                 directors had met and authorized the issuance of shares based on the "legal
                 conversion from debt to equity as presented to the Transfer Agent, Pacific Stock
                 Transfer";

              e. a notice of conversion signed by HERMAN and MITCHELL, and bearing the
                 apparent signature of K.T. as NuTech's chiefexecutive officer, claiming to convert
                 an unpaid note into approximately 13 billion shares ofnon-restricted NuTech stock;
                 and


             f. statements of non-affiliation signed by N.M., K.M., and C.J.H.

       59.       On or before September 23, 2015, HERMAN and HORN created an attorney-

opinion letter related to the issuance of free-trading shares of NuTech as if the letter had been

written by HORN and contained his legal opinions. In fact, the letter was written in significant

part by HERMAN and contained false and misleading information. HORN did not review the

information in the letter before signing and issuing the letter on his letterhead.


                                                 15
        Case 2:19-cr-00026-ABJ Document 65 Filed 11/21/19 Page 16 of 31




       60.      On September 23, 2015, HERMAN sent an email to WINTERS with the subject

line "call u in two" and an attachment entitled "Assignment Bravo E Pro.docx." The attachment

was a draft purchase and assignment ofinterest in wells and leases between Bravo 20 Partners and

EcoEmissions dated December 23, 2014. Less than 30 minutes later, HERMAN sent a second

email with the subject line "doc edit" containing text describing an alleged transfer of debt

instruments, consulting agreements, and 5 billion shares of EcoEmissions stock from E-Pro

Systems LLC to Bravo 20 Partners in exchange for $280,000 and an assignment of wells.

Approximately 20 minutes later, WINTERS sent an email to HERMAN with an attachment

entitled "Assignment Bravo E Pro.docx." This version of the assignment document included the

text sent by HERMAN in the "doc edit" email, and digital copies of the signatures of D.R. and

G.P., which signatures were forged and unauthorized.

       61.      On September 23, 2015, HERMAN emailed documents to Pacific Stock Transfer

Company to support the issuance offree-trading shares of NuTech. These documents included:

             a. the attorney-opinion letter described in paragraph 59; and

             b. the E-Pro purchase and assignment of interest in wells and leases dated December
                23, 2014, bearing the forged and unauthorized digital signatures of D.R. and G.P.,
                which WINTERS had created and emailed to HERMAN earlier that day (see
                paragraph 60).

       62.      On September 26, 2015, HERMAN emailed a statement of non-affiliation to

Pacific Stock Transfer Company to support the issuance of free-trading shares of NuTech. The

statement included the forged and unauthorized digital signatures ofD.R. and G.P.

       63.      On September 28, 2015, HERMAN emailed documents to Pacific Stock Transfer

Company to support the issuance offree-trading shares ofNuTech,including corporate resolutions

signed by K.M. and C.J.H. in Wyoming. That same day. Pacific Stock Transfer Company issued

                                                16
       Case 2:19-cr-00026-ABJ Document 65 Filed 11/21/19 Page 17 of 31




approximately 13 billion free-trading shares of NuTech to a number of individuals and entities,

including individuals and entities related to MITCHELL, HERMAN, and WINTERS. These

stock certificates were shipped by interstate courier to HERMAN in Pennsylvania.

       64.    Between November 3 and November 9, 2015, HERMAN,MITCHELL,and co-

conspirators known and unknown to the grand jury sold approximately 6.3 million shares of

NuTech stock to the public. During this time period, at least one investor in Wyoming purchased

NuTech shares in a public sale. The conspirators used Skype to coordinate their sales of NuTech

stock and timed their sales to coincide with email promotions containing false ^d misleading

information about NuTech.

       65.    On January 28,2016,HERMAN emailed documents to J.W. Korth & Company so

that HERMAN and WINTERS could execute trades of NuTech and another company's stock.

The documents included:


       a. the backdated debt-assignment agreement described in paragraph 47;

       b. the altered outgoing Avire transfer request described in paragraph 51;

       c. one ofthe two attorney-opinion letters described in paragraph 57;

       d. the attorney-opinion letter described in paragraph 59; and

       e. the E-Pro purchase and assignment of interest in wells and leases dated December 23,
          2014, bearing the forged and imauthorized signatures of D.R. and G.P., described in
          paragraph 60.

       66.    On January 29, 2016, HERMAN sent an email to J.W. Korth & Company to sell

"1mm shares" of NuTech shares "ASAP."


       67.    On or before March 1, 2016, MITCHELL created a Q3 2015 financial statement

and disclosure for NuTech.



                                               17
        Case 2:19-cr-00026-ABJ Document 65 Filed 11/21/19 Page 18 of 31




        68.    On March 1, 2016, WINTERS used his email account to login and post the

financial statement and disclosure described in paragraph 67 online at www.otcmarkets.com,

where the statement and disclosure could be accessed in the District of Wyoming.

       69.     On or before March 7,2016,HERMAN and HORN created an attorney letter with

respect to current information for NuTech as ifthe letter had been written by HORN and contained

his legal opinions. In fact, the letter was written in significant part by HERMAN and contained

false and misleading information. HORN did not review the information in the letter before

signing and issuing it on his letterhead.

       70.     On March 7,2016, MITCHELL used kevin@nutechenr.com to login and post the

attorney letter with respect to current information described in paragraph 69 online at

www.otcmarkets.com, where the letter could be accessed in the District of Wyoming.

       71.     On or before April 4,2016,HERMAN and HORN created an attorney letter with

respect to current information for NuTech dated April 3,2016, as if the letter had been written by

HORN and contained his legal opinions. In fact, the letter was written in significant part by

HERMAN and contained false and misleading information. HORN did not review the

information in the statement before signing and issuing it on his letterhead.

       72.     On April 4, 2016, MITCHELL used kevin@nutechenr.com to login and post the

attorney letter with respect to current information described in paragraph 71 online at

www.otcmarkets.com, where the letter could be accessed in the District of Wyoming.

       73.     On April 21,2016, MITCHELL used kevin@nutechenr.com to communicate with

staff at OTC Markets Group, and to login and update NuTech's online company profile published

at www.otcmarkets.com, where that profile could be accessed in the District of Wyoming.


                                                18
        Case 2:19-cr-00026-ABJ Document 65 Filed 11/21/19 Page 19 of 31




       74.     On May 10,2016, MITCHELL emailed the text ofa press release to staff at OTC

Markets Group. The email claimed that a Russian company had offered to buy NuTech for 2.5

cents per share.

       75.     On or before May 16, 2016, MITCHELL wrote a script for K.T. to read on an

investor conference call, which was available nationwide, including in the District of Wyoming.

Following the script, K.T. provided false and misleading information about(among other things)

the alleged offer to purchase NuTech.

       76.     Beginning no later than May 9 and continuing through at least May 19, 2016,

HERMAN,MITCHELL,and WINTERS sold approximately 65.5 million NuTech shares to the

public. During this time period, at least one investor in Wyoming purchased NuTech shares in a

public sale. As a result of these sales, MITCHELL received from Kingdom Trust over $103,000

on May 16 and over $28,000 on May 17.

       77.     On May 17, 2016, MITCHELL wired $10,000 to HERMAN. This money came

from the approximately $131,000 MITCHELL had received from Kingdom Trust on May 16 and

May 17.

       All in violation of 18 U.S.C. § 371.

                                    COUNT FOURTEEN
              Securities Fraud and Aiding and Abetting -15 U.S.C. §§ 78j(b)
                                and 78ffand 18 U.S.C.§2

       78.    Paragraphs 1-8, 24,and 27-77 are re-alleged for purposes of charging Count 14.

       79.    Beginning on a date unknown to the grand jury but no later than on or about

November 25, 2014, and continuing through a date unknown to the grand jury but at least on or

about May 19, 2016, in the District of Wyoming and elsewhere. Defendants ROBERT

                                              19
        Case 2:19-cr-00026-ABJ Document 65 Filed 11/21/19 Page 20 of 31




WILLIAM MITCHELL, a/k/a Bob Mitchell, JUSTIN WALLACE HERMAN,CHARLES

WINIFRED WINTERS JR., a/k/a Chuck Winters, and IAN HORN did knowingly and

willfully use and employ,and aid and abet the use and employment of, manipulative and deceptive

devices and contrivances, contrary to Rule lOb-5 ofthe Rules and Regulation ofthe United States

Securities and Exchange Commission, 17 C.F.R. § 240.10b-5, by:

       a. employing a device, scheme,and artifice to defraud;

       b. making untrue statements of material facts, and failing to state material facts necessary

             in order to make the statements made, in light of the circumstances under which they

             were made, not misleading; and

       c. engaging in acts, practices, and a course of business which would, and did, operate as

             a fraud and deceit upon investors and potential investors in NuTech Energy Resources

             Inc.


in connection with purchases and sales of NuTech Resources Inc. securities, directly and

indirectly, by use of means and instrumentalities of interstate commerce and the mails.

       In violation of 15 U.S.C. §§ 78j(b) and 78ff, and 18 U.S.C. § 2.

                                       COUNT FIFTEEN
                     Conspiracy to Commit Wire Fraud -18 U.S.C.§ 1349

       80.      Paragraphs 1-8,24, and 27-77 are re-alleged for purposes ofcharging Count 15.

       81.      Beginning on a date unknown to the grand jury but no later than on or about

November 25, 2014, and continuing through a date unknown to the grand jury but at least on or

about May 19, 2016, in the District of Wyoming and elsewhere. Defendants ROBERT

WILLIAM MITCHELL,a/k/a Bob Mitchell, JUSTIN WALLACE HERMAN,CHARLES

WINIFRED WINTERS JR.,a/k/a Chuck Winters,and IAN HORN,with intent to defraud, did
                                                20
        Case 2:19-cr-00026-ABJ Document 65 Filed 11/21/19 Page 21 of 31




knowingly and unlawfully combine, conspire, confederate, and agree with one another, and with

other persons known and unknown to the grandjury,to commit wire fraud in violation of18 U.S.C.

§ 1343; that is, to "pump-and-dump" securities ofNuTech Energy Resources Inc.

       In violation of 18 U.S.C. § 1349.

                             COUNTS SIXTEEN & SEVENTEEN
                     Aggravated Identity Theft-18 U.S.C.§ I028A(a)(l)

       82.     Paragraphs 60 and 61 are re-alleged for purposes ofcharging Counts 16 and 17.

       83.     On or about September 23, 2015, in the District of Wyoming and elsewhere.

Defendants JUSTIN WALLACE HERMAN and CHARLES WINIFRED WINTERS JR.,

a/k/a Chuck Winters, did knowingly possess and use, without lawful authority, a means of

identification ofanother person during and in relation to a wire fraud conspiracy in violation of 18

U.S.C. § 1349, and the Defendants did so knowing that the means of identification belonged to

another actual person; that is, in furtherance ofthe "pump-and-dump"conspiracy charged in Count

15 of this indictment. Defendants HERMAN and WINTERS possessed and used the means of

identification described below to create and email a misleading purchase and assignment ofinterest

in wells and leases dated December 23,2014.


         COUNT                        MEANS OF IDENTIFICATION
          Sixteen     The forged and unauthorized digital signature ofD.R., who is a real
                      person known to the grand jury
         Seventeen    The forged and unauthorized digital signature of G.P., who is a real
                      person known to the grand jury

       In violation of 18 U.S.C. § 1028A(a)(l).




                                                21
        Case 2:19-cr-00026-ABJ Document 65 Filed 11/21/19 Page 22 of 31




                            COUNTS EIGHTEEN & NINETEEN
                    Aggravated Identity Theft-18 U.S.C.§ 1028A(a)(l)

       84.    Paragraph 62 is re-alleged for purposes of charging Counts 18 and 19.

       85.    On or about September 26, 2015, in the District of Wyoming and elsewhere.

Defendant JUSTIN WALLACE HERMAN did knowingly possess and use, without lawful

authority, a means of identification of another person during and in relation to a wire fraud

conspiracy in violation of 18 U.S.C. § 1349, and the Defendant did so knowing that the means of

identification belonged to another actual person; that is, in furtherance of the "pump-and-dump"

conspiracy charged in Count 15 ofthis indictment. Defendant HERMAN possessed and used the

means of identification described below to email a misleading statement of non-affiliation to

Pacific Stock Transfer Company.

         COUNT                       MEANS OF IDENTIFICATION
         Eighteen    The forged and unauthorized digital signature of D.R., who is a real
                     person known to the grand jury
         Nineteen    The forged and unauthorized digital signature of G.P., who is a real
                     person known to the grand jury

       In violation of 18 U.S.C. § 1028A(a)(l).

                                   FORFEITURE NOTICE


       The allegations set forth above are hereby re-alleged and incorporated by reference for the

purpose of alleging forfeitures. Upon conviction of any offense in violation of 18 U.S.C.

§§ 1341, 1343, or 1349, Defendants ROBERT WILLIAM MITCHELL, a/k/a Bob Mitchell,

JUSTIN WALLACE HERMAN, CHARLES WINIFRED WINTERS JR., a/k/a Chuck

Winters, and IAN HORN, shall forfeit to the United States of America, under 18 U.S.C.




                                               22
        Case 2:19-cr-00026-ABJ Document 65 Filed 11/21/19 Page 23 of 31




§ 981(a)(1)(C) and 28 U.S.C. § 2461(c), any property, real or personal, which constitutes or is

derived from proceeds traceable to the offenses.

       The property to be forfeited by Defendant MITCHELL includes, but is not limited to, a

moneyjudgment for the proceeds obtained by MITCHELL from the scheme to defraud investors

charged in Counts 1-12, and the proceeds obtained by MITCHELL from the "pump-and-dump"

conspiracy charged in Count 15.

       The property to be forfeited by Defendants HERMAN,WINTERS,and HORN includes,

but is not limited to, a money judgment for the proceeds obtained by HERMAN,WINTERS,and

HORN from the "pump-and-dump" conspiracy charged in Count 15.

       The United States of America shall be entitled to forfeiture of substitute property under 21

U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c), if any of the property described above,

as a result of any act or omission of the Defendant: cannot be located upon the exercise of due

diligence; has been transferred or sold to, or deposited with, a third party; has been placed beyond

the jurisdiction of the court; has been substantially diminished in value; or has been commingled

with other property which cannot be divided without difficulty.

       All pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c).




                                                A TRUE BILL;



                                                     Ink Sisnature on File
                                                FOREPERSON



 MARK A. KLAASSEN
 United States Attorney


                                                23
     Case 2:19-cr-00026-ABJ Document 65 Filed 11/21/19 Page 24 of 31




                           PENALTY SUMMARY


DEFENDANT NAME:             ROBERT WILLIAM MITCHELL,a/k/a Bob Mitchell,

DATE:                       November 19,2019

INTERPRETER NEEDED:         No


VICTIM(S):                  Yes

OFFENSE/PENALTIES:
                   Cts:l-8 18 U.S.C.§ 1343
                           (Wire Fraud)

                            0-20 Years Imprisonment
                            Up To $250,000 Fine
                            3 Years Supervised Release
                            $100 Special Assessment

                  Cts: 9-10 18 U.S.C.§ 1348(1)
                            (Securities Fraud)

                            0-25 Years Imprisonment
                            Up To $250,000 Fine
                            5 Years Supervised Release
                            $100 Special Assessment

                 Cts: 11-12 18 U.S.C.§ 1341
                            (Mail Fraud)

                           0-20 Years Imprisonment
                           Up To $250,000 Fine
                           3 Years Supervised Release
                           $100 Special Assessment

                    Ct:13 18U.S.C.§371
                          (Conspiracy to Commit Securities Fraud)

                           0-5 Years Imprisonment
                           NMT $250,000 fine
                           3 years supervised release
                           $100 special assessment
        Case 2:19-cr-00026-ABJ Document 65 Filed 11/21/19 Page 25 of 31




                       Ct: 14 15 U.S.C.§§ 78j(b) and 78ff and 18 U.S.C.§ 2
                              (Securities Fraud and Aiding and Abetting)

                              0-20 Years Imprisonment
                              $5,000,000 Fine
                              3 Years Supervised Release
                              $100 Special Assessment

                       Ct:15 18 U.S.C.§ 1349
                             (Conspiracy to Commit Wire Fraud)

                              0-20 years imprisonment
                              NMT $250,000 fine
                              3 years supervised release
                              $100 special assessment

TOTALS:                       NMT 295 Years Imprisonment
                              Up To $8,500,000 Fine
                              5 Years Supervised Release
                              $1,500 Special Assessment

AGENT:                        Tim Pikas, DOI-OIG
                              Sonia Hacker, USPIS

AUSA:                         Eric J. Heimann, Assistant United States Attorney

ESTIMATED TIME OF
TRIAL:                        15 days

WILL THE GOVERNMENT
SEEK DETENTION IN THIS
CASE:                         No


ARE THERE DETAINERS
FROM OTHER
JURISDICTIONS:                No
     Case 2:19-cr-00026-ABJ Document 65 Filed 11/21/19 Page 26 of 31




                            PENALTY SUMMARY


DEFENDANT NAME:              JUSTIN WALLACE HERMAN

DATE:                        November 19, 2019

INTERPRETER NEEDED:          No


VICTIM(S):                   Yes


OFFENSE/PENALTIES:
                     Ct:13 18U.S.C.§371
                           (Conspiracy to Commit Securities Fraud)

                            0-5 Years Imprisonment
                            NMT $250,000 fine
                            3 years supervised release
                            $100 special assessment

                     Ct: 14 15 U.S.C.§§ 78j(b) and 78ff and 18 U.S.C.§ 2
                            (Securities Fraud and Aiding and Abetting)

                            0-20 Years Imprisonment
                            $5,000,000 Fine
                            3 Years Supervised Release
                            $100 Special Assessment

                    Ct:15 18 U.S.C.§ 1349
                          (Conspiracy to Commit Wire Fraud)

                            0-20 years imprisonment
                            NMT $250,000 fine
                            3 years supervised release
                            $100 special assessment

                 Cts: 16-19 18 U.S.C.§ 1028A(a)(l)
                            (Aggravated Identity Theft)

                            2-8 Years Imprisonment-NLT 2 Years Consecutive to Any
                                  Sentence for Counts 13-15
                            NMT $250,000 fine
                            3 years supervised release
                            $100 special assessment
     Case 2:19-cr-00026-ABJ Document 65 Filed 11/21/19 Page 27 of 31




TOTALS:                    2-53 Years Imprisonment
                           Up To $6,500,000 Fine
                           3 Years Supervised Release
                           $700 Special Assessment

AGENT:                     Tim Pikas, DOI-OIG
                           Sonia Hacker, USPIS

AUSA:                      Eric J. Heimann, Assistant United States Attorney

ESTIMATED TIME OF
TRIAL:                     15 days

WILL THE GOVERNMENT
SEEK DETENTION IN THIS
CASE:                      No


ARE THERE DETAINERS
FROM OTHER
JURISDICTIONS:             No
     Case 2:19-cr-00026-ABJ Document 65 Filed 11/21/19 Page 28 of 31




                            PENALTY SUMMARY


DEFENDANT NAME;              CHARLES WINIFRED WINTERS JR.,
                             a/k/a Chuck Winters

DATE:                        November 19,2019

INTERPRETER NEEDED:          No


VICTIM(S):                   Yes


OFFENSE/PENALTIES:
                     Ct:13 18U.S.C.§371
                           (Conspiracy to Commit Securities Fraud)

                            0-5 Years Imprisonment
                            NMT $250,000 fine
                            3 years supervised release
                            $100 special assessment

                     Ct: 14 15 U.S.C.§§ 78j(b)and 78ff and 18 U.S.C.§ 2
                            (Securities Fraud and Aiding and Abetting)

                            0-20 Years Imprisonment
                            $5,000,000 Fine
                            3 Years Supervised Release
                            $100 Special Assessment

                     Ct:15 18 U.S.C.§ 1349
                           (Conspiracy to Commit Wire Fraud)

                            0-20 years imprisonment
                            NMT $250,000 fine
                            3 years supervised release
                            $100 special assessment

                 Cts: 16-17 18 U.S.C.§ 1028A(a)(l)
                            (Aggravated Identity Theft)

                            2-4 Years Imprisonment-NLT 2 Years Consecutive to Any
                                  Sentence for Counts 13-15
                            NMT $250,000 fine
                            3 years supervised release
                            $100 special assessment
     Case 2:19-cr-00026-ABJ Document 65 Filed 11/21/19 Page 29 of 31




TOTALS:                    2-49 Years Imprisonment
                           Up To $6,000,000 Fine
                           3 Years Supervised Release
                           $500 Special Assessment

AGENT:                     TimPikas,DOI-OIG
                           Sonia Hacker, USPIS

AUSA:                      Eric J. Heimann, Assistant United States Attorney

ESTIMATED TIME OF
TRIAL:                     15 days

WILL THE GOVERNMENT
SEEK DETENTION IN THIS
CASE:                      No


ARE THERE DETAINERS
FROM OTHER
JURISDICTIONS:             No
     Case 2:19-cr-00026-ABJ Document 65 Filed 11/21/19 Page 30 of 31




                            PENALTY SUMMARY


DEFENDANT NAME:             IAN HORN


DATE:                        November 19, 2019

INTERPRETER NEEDED:          No


VICTIM(S):                   Yes


OFFENSE/PENALTIES:
                     Ct: 13 18 U.S.C.§ 371
                            (Conspiracy to Commit Securities Fraud)

                            0-5 Years Imprisonment
                            NMT $250,000 fine
                            3 years supervised release
                            $100 special assessment

                    Ct: 14 15 U.S.C.§§ 78j(b)and 78ff and 18 U.S.C.§ 2
                           (Securities Fraud and Aiding and Abetting)

                            0-20 Years Imprisonment
                            $5,000,000 Fine
                            3 Years Supervised Release
                            $100 Special Assessment

                    Ct:15 18 U.S.C.§ 1349
                          (Conspiracy to Commit Wire Fraud)

                            0-20 years imprisonment
                            NMT $250,000 fine
                            3 years supervised release
                            $100 special assessment


TOTALS:                     0-45 Years Imprisonment
                            Up To $5,500,000 Fine
                            3 Years Supervised Release
                            $300 Special Assessment

AGENT:                      Tim Pikas, DOI-OIG
                            Sonia Hacker, USPIS
     Case 2:19-cr-00026-ABJ Document 65 Filed 11/21/19 Page 31 of 31




AUSA:                      Eric J. Heimann, Assistant United States Attorney

ESTIMATED TIME OF
TRIAL:                     15 days

WILL THE GOVERNMENT
SEEK DETENTION IN THIS
CASE:                      No

ARE THERE DETAINERS
FROM OTHER
JURISDICTIONS:             No
